Case 5:19-cr-00350-JGB Document 3 Filed 11/05/19 Page1of1i Page ID#:5

EDCR 19-0350 />> ORIGINAL

 

 

 

 

 

Memorandum

Subject: Date:

United States v. Brett A. Rieser November 5, 2019 2 a

To: From: “ee “4
KIRY K. GRAY ELI A. ALCARAZ al
Clerk, United States District Court Assistant United States Attorney . "
Central District of California Criminal Division Lo

\

For purposes of determining whether the above-referenced matter, being filed °F Novett
2019:

 

Ee
aebe
OQ

\O:

(a) should be assigned to the Honorable André Birotte Jr., it
LI is
is not

a matter that was pending in the United States Attorney’s Office (USAO) on or before
August 8, 2014, the date the Honorable André Birotte Jr. resigned from his position as the
United States Attorney for the Central District of California.

(b) should be assigned to the Honorable Michael W. Fitzgerald, it
LJ is
is not

(1) a matter that was pending in the Terrorism and Export Crimes Section in the USAO’s
National Security Division on or before August 3, 2015; (2) a matter pending in the
USAO’s National Security Section in the USAO’s Criminal Division on or before August
3, 2015, or a matter in which the National Security Section was previously involved; or
(3) a matter in which current First Assistant United States Attorney Patrick R. Fitzgerald
is or has been personally involved or on which he has personally consulted while

employed in the USAO.

ELIT A. ALCARAZ
Assistant United States Koco
